Title: From George Washington to Major General Horatio Gates, 25 May 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Head Quarters Valley Forge 25 May 1778.
                    
                    I was, yesterday, favd with your’s of the 21st inst. The Enemy have been constantly busy since my last in embarking their Cannon and Stores. I do not yet find, that any Troops have gone on board. They give out that they mean to attack this Army before they go off, but I rather think, if they move at all by land, that it will be across Jersey. Under this uncertainty, I cannot alter my position untill they change theirs. I hold the Army ready to move at the shortest notice towards the North River; should circumstances require it. In the mean time, I would have you make yourself as respectable as possible, by stopping all the Recruits, and calling in as many Militia as you can feed.
                    I cannot account for the evacuation of Kings Bridge and Fort Washington, if they mean to keep the City, as they are the Keys to the Island.
                    I would have you by all means exchange the British Convalescents, and I would have you direct our deputy Commy of prisoners to receive those in return who have been longest in captivity. You will undoubtedly  take the proper precautions when the prisoners pass our posts upon the River.
                    You may depend upon having constant intelligence of the Motions of the Enemy, in this quarter from me, and I shall depend upon the same from you. I am Sir Your most obt Servt
                    
                        Go: Washington
                    
                